Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 2, 4-16, 19, 21-25 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 22, 24 & 25 and at least in part, because 	Independent claim 22, recite the limitations: “…a basin region; an electronic component disposed within the basin region; a dielectric coolant disposed within the basin region, the dielectric coolant being configured to undergo phase change between a liquid state and a gas state… a cover component extending transversely through the interior compartment and coupled to the body, the cover component being disposed in a direction with respect to the basin region, 5JMW/hbApplication No.: 16/575,348Docket No.: P050223-US-NP the cover component at least partially defining a port in fluid communication with the basin region, wherein the cover component is configured to permit flow therethrough of the dielectric coolant in the gas state in at least the direction, at least a portion of a perimeter of the cover component being transversely spaced apart from the body to define the port”,
Independent claim 24, recites the limitations: “…a basin region; a baffle disposed in the interior compartment and at least partially defining a sub-compartment; an electronic component disposed at least partially within the sub-compartment of the basin region; a dielectric coolant disposed within the basin region, the dielectric coolant 
Independent claim 25, recites the limitations: “…a basin region; an electronic component disposed within the basin region; a dielectric coolant disposed within the basin region, the dielectric coolant being configured to undergo phase change between a liquid state and a gas state… a cover component extending transversely through the interior compartment and coupled to the body, the cover component being disposed in a direction with respect to the basin region, the cover component at least partially defining a port in fluid communication with the basin region, the cover component being configured to permit flow therethrough of the dielectric coolant in the gas state in at least the direction, and the cover component comprising one of: (i) a plurality of apertures configured to permit flow of the dielectric coolant through the plurality of apertures in the gas state and substantially prevent flow of the dielectric coolant through the plurality of apertures in the liquid state, or (ii) a plurality of valves configured to shift between an open configuration to permit flow of the dielectric coolant and a closed configuration to prevent flow of dielectric coolant.”
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 22, 24 & 25 are believed to render said claims and all claims  
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MICHAEL A MATEY/Examiner, Art Unit 2835